 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 1 of 45 PageID #:2582




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GEORGE CAVELLE,

         Plaintiff,
                                                          Case No.: 17-cv-05409
         v.
                                                          Judge Robert M. Dow, Jr.
 CHICAGO TRANSIT AUTHORITY and
 DORVAL R. CARTER, JR.,                                   Magistrate Judge Gabriel A. Fuentes

         Defendants.

                  DEFENDANT CHICAGO TRANSIT AUTHORITY’S
             MOTION TO COMPEL PLAINTIFF’S RESPONSES TO DISCOVERY

                                       Exhibit List



                       Exhibit A   CTA’s Third Supplemental Requests for Production to
                                   Plaintiff

                       Exhibit B   Babbitt Email dated March 17, 2020

                       Exhibit C   Sweeney Email dated March 17, 2020

                       Exhibit D   Babbitt Email dated March 18, 2020

                       Exhibit E   Babbitt Email dated March 20, 2020

                       Exhibit F   Kennedy Email dated April 7, 2020

                       Exhibit G   Babbitt Email dated April 20, 2020

                       Exhibit H   Babbitt Email dated April 23, 2020

                       Exhibit I   Sweeney Email dated April 29, 2020

                       Exhibit J   Babbitt Email dated May 18, 2020




27303501.1
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 2 of 45 PageID #:2583




      EXHIBIT A
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 3 of 45 PageID #:2584



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

GEORGE CAVELLE,

       Plaintiff,
                                                             Case No.: 17-cv-05049
       v.
                                                             Hon. Robert M. Dow, Jr.
CHICAGO TRANSIT AUTHORITY and                                Mag. Judge Gabriel A. Fuentes
DORVAL R. CARTER, JR.,

       Defendants.

               DEFENDANT CHICAGO TRANSIT AUTHORITY’S
      THIRD SUPPLEMENTAL REQUESTS FOR PRODUCTION TO PLAINTIFF

       Pursuant to Federal Rule of Civil Procedure 34, Defendant Chicago Transit Authority

(“CTA”) propounds the following requests for production (collectively, the “Requests”) on

Plaintiff George Cavelle. Pursuant to Magistrate Judge Fuentes’ Order dated February 6, 2020

(Dkt. 143), Plaintiff must serve his responses by no later than March 16, 2020.

                                       INSTRUCTIONS

       1.      Pursuant to Federal Rule of Civil Procedure 26(e), the Requests are continuing in

nature and Plaintiff has a duty to supplement or correct any response with documents or data that

would have been responsive had they been in existence or known to Plaintiff at the time the

response was made.

       2.      Plaintiff’s search obligations extend to documents or data maintained in hard copy

format and to electronically stored information (“ESI”).

       3.      Plaintiff must identify the Request(s) to which each document is responsive.

       4.      These Requests are to be construed broadly to yield disclosure of as much

relevant information as possible.
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 4 of 45 PageID #:2585



       5.      If Plaintiff withholds any document because of a claim of privilege, Plaintiff must

set forth the privilege claimed, the facts upon which Plaintiff relies to support said claim of

privilege, and furnish a list identifying each document and thing for which the privilege is

claimed, and identify: (1) the date of the document; (2) each and every author of the document;

(3) each and every other person who prepared or participated in the preparation of the document;

(4) each and every person who received the document; (5) the present location of the document

and all copies thereof; (6) each and every person having custody or control of the document and

all copies thereof; (7) a description of the document (e.g., email, letter, memorandum, etc.); and

(8) the specific reason it was not produced. This instruction shall not limit the CTA’s right to

seek an order compelling production of documents Plaintiff contends are privileged.

       6.      If Plaintiff claims that any document or documents containing information

responsive to these Requests have been destroyed, missing, or lost, the production of which is

sought by these Requests, Plaintiff must furnish a list identifying each destroyed, missing or lost

document and identify: (1) the date of the document; (2) each and every author of the document;

(3) each and every other person who prepared or participated in the preparation of the document;

(4) each and every person who received the document; (5) a description of the document (e.g.,

email, letter, memorandum, etc.); and (6) provide sufficient information explaining the

circumstances resulting in the said disposition of the document.

       7.      To the extent such material requested has already been produced, Plaintiff is

instructed to respond by identifying such responsive material by the bates numbers of the

produced materials.

       8.      Unless otherwise stated, the time frame contemplated by these Requests is from

January 1, 2015, through the present.




                                                2
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 5 of 45 PageID #:2586




                                         DEFINITIONS

       1.      “Documents” means all written, printed, typed, graphic, recorded or illustrative

matter, computer memory, tapes or any other tangible thing by which information is contained,

stored or displayed, of every kind or description, however produced or reproduced, whether draft

or final, original or reproduction, signed or unsigned, and regardless of whether approved,

signed, sent, received, redrafted, or executed, included but not limited to: letters, words,

numbers, pictures, sounds, symbols or any combination thereof, correspondence, envelopes,

computer printouts, teletypes, texts, telecopies, memoranda of telephone conversations or

personal conversations, diaries, calendars, interoffice communications, records, reports, studies,

bills, receipts, checks, invoices, requisitions, tape or disk recordings, papers and forms filed with

any court or governmental body, notes, transportation and expense logs or records, work papers,

contracts, formal or informal memoranda of meetings, statistical and financial statements, charts,

graphs, reports or material similar to any of the foregoing, however denominated, by whomever

prepared, and to whomever addressed, which are in your possession, custody or control or to

which you have, have had or can obtain access. The word “documents” extends to data that is

stored or maintained only in electronic format. Any document which contains any comment,

notation, addition, insertion, or marking of any kind constitutes a document separate from the

unmarked version. The word “documents” should be construed in the broadest sense possible in

responding to these Requests.

       2.      “Communication” means any disclosure, transfer, or exchange of information or

opinion, however made, including but not limited to written communications, email, text

messages, messages or communications shared or stored on social media websites.




                                                 3
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 6 of 45 PageID #:2587



       3.      “Relate to” or “relating to” means pertaining to, referring to, reflecting upon,

evidencing, describing, mentioning, summarizing or being in any way legally, logically or

factually connected with the matter discussed in the interrogatory.

       4.      “Show” means depict, identify, reflect, or report.


               THIRD SUPPLEMENTAL REQUESTS FOR PRODUCTION

       1.      Your First Amended Complaint puts the following at issue: Any and all

documents and communications, including but not limited to medical records and disclosures,

that relate to, show, or indicate in any way the frequency and/or quantity of your use and/or

consumption of alcohol between January 1, 2015 and December 31, 2016.

       RESPONSE:



       2.      Your First Amended Complaint puts the following at issue: Any and all

documents and communications, including but not limited to medical records and disclosures,

that relate to, show, or indicate in any way the frequency and/or quantity of your use and/or

consumption of any and all controlled substances and/or prescription drugs between January 1,

2015 and December 31, 2016.

       RESPONSE:



       3.      Your First Amended Complaint puts the following at issue: Any and all

documents and communications, including but not limited to any and all mental health records,

that relate to, show, or indicate the status of your mental health and wellbeing between January

1, 2015 and December 31, 2016.

       RESPONSE:




                                                4
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 7 of 45 PageID #:2588



       4.     Your First Amended Complaint puts the following at issue: Any and all non-

privileged documents and communications relating to your divorce action against Jennifer

Sawka, including but not limited to all documents produced and received in discovery, and the

Marriage Settlement Agreement.

       RESPONSE:



       5.     Pursuant to CTA’s First Supplemental Request for Production #2, and your

continuing duty to supplement your initial response to that Request, complete copies of all state

and federal income tax returns filed by you that you have not yet produced and/or that have been

filed by you since your initial response to CTA’s First Supplemental Request for Production #2,

including any accompanying schedules, any attachments to such returns and all worksheets used

in preparing same, and any requests for tax extensions. This Request also seeks any and all 1099

and W-2 forms received that you have not yet produced and/or that have been received by you

since your initial response to CTA’s First Supplemental Request for Production #2.

       RESPONSE:



       6.     A privilege log for any responsive documents withheld pursuant to a claimed

privilege.

       RESPONSE:



Dated: February 14, 2020                             Respectfully submitted,

                                                     Chicago Transit Authority


                                               By: s/ Paul J. Coogan
                                                   One of its Attorneys


                                               5
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 8 of 45 PageID #:2589



Elizabeth E. Babbitt
ebabbitt@taftlaw.com
John F. Kennedy
jkennedy@taftlaw.com
Allison E. Czerniak
aczerniak@taftlaw.com
Paul J. Coogan
pcoogan@taftlaw.com
TAFT STETTINIUS & HOLLISTER LLP
111 E. Wacker Dr., Suite 2800
Chicago, IL 60601


26704255.1




                                        6
 Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 9 of 45 PageID #:2590




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 GEORGE CAVELLE,

         Plaintiff,
                                                            Case No.: 17-cv-05049
         v.
                                                            Hon. Robert M. Dow, Jr.
 CHICAGO TRANSIT AUTHORITY and                              Mag. Judge Gabriel A. Fuentes
 DORVAL R. CARTER, JR.,

         Defendants.

                               CERTIFICATE OF SERVICE

       I hereby certify that on February 14, 2020, I served Defendant Chicago Transit
Authority’s Third Supplemental Requests for Production on counsel of record for Plaintiff via
email and U.S. Mail.

Robert D. Sweeney
rsweeney@ssbpartners.com
John J. Scharkey
jscharkey@ssbpartners.com
111 W. Washington Street
Suite 1160
Chicago, Illinois 60602
(312) 384-0500

Dated: February 14, 2020                                  Respectfully submitted,

                                                          /s/ Paul J. Coogan




26718739.1
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 10 of 45 PageID #:2591




       EXHIBIT B
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 11 of 45 PageID #:2592


Coogan, Paul J.

From:                               Babbitt, Elizabeth E.
Sent:                               Tuesday, March 17, 2020 4:40 PM
To:                                 Robert D. Sweeney; John Scharkey
Cc:                                 Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                            RE: Cavelle v. Chicago Transit Authority


Counsel, in light of the order from the N.D. Ill., we will be moving Mr. Cavelle’s deposition to a date after April 6,
2020. Plaintiff’s answers to the supplemental discovery were due yesterday, though we did not hear from you.

Please identify dates in April which would work for the Plaintiff’s deposition. We won’t depose Plaintiff without
receiving the responsive discovery.

It would be helpful if you would respond to our emails in order to keep moving the case along.

Elizabeth



                Elizabeth E. Babbitt, Partner
Taft /          Litigation
                Direct: 312.836.4116 | Office Ext: 34116
                Taft Office: Chicago


From: Babbitt, Elizabeth E.
Sent: Tuesday, March 10, 2020 2:43 PM
To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>; John Scharkey <jscharkey@ssbpartners.com>
Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan, Paul J.
<PCoogan@taftlaw.com>
Subject: Cavelle v. Chicago Transit Authority

Please see attached.

Regards,

Elizabeth




                                                               1
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 12 of 45 PageID #:2593




       EXHIBIT C
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 13 of 45 PageID #:2594


Coogan, Paul J.

From:                                Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent:                                Tuesday, March 17, 2020 5:15 PM
To:                                  Babbitt, Elizabeth E.
Cc:                                  John J. Scharkey; Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                             Re: Cavelle v. Chicago Transit Authority


Counsel,

We will inquire with Mr. Cavelle regarding new dates for his deposition. We will also need to continue the March 30
date for Mr. Keating. Please inquire with him as to dates after April 6.

With respect to the document production, our office is closed, but we are making arrangements to compile documents
that respond to your latest requests. My hope is we will have those to you shortly but given we are dependent on other
firms for some of that production it has been a challenge. We will keep you updated.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


        On Mar 17, 2020, at 4:40 PM, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:


        Counsel, in light of the order from the N.D. Ill., we will be moving Mr. Cavelle’s deposition to a date after
        April 6, 2020. Plaintiff’s answers to the supplemental discovery were due yesterday, though we did not
        hear from you.

        Please identify dates in April which would work for the Plaintiff’s deposition. We won’t depose Plaintiff
        without receiving the responsive discovery.

        It would be helpful if you would respond to our emails in order to keep moving the case along.

        Elizabeth


                                                                  1
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 14 of 45 PageID #:2595



                Elizabeth E. Babbitt
Taft /          Partner
                ebabbitt@taftlaw.com
                Dir: 312.836.4116
                Tel: 312.527.4000 | Fax: 312.966.8556
                111 E. Wacker Drive, Suite 2800
                Chicago, Illinois 60601-3713


                Taft Bio
                Download vCard
                taftlaw.com




This message may contain information that is attorney-client privileged, attorney work product or
otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
the message and any attachments.


From: Babbitt, Elizabeth E.
Sent: Tuesday, March 10, 2020 2:43 PM
To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>; John Scharkey <jscharkey@ssbpartners.com>
Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan,
Paul J. <PCoogan@taftlaw.com>
Subject: Cavelle v. Chicago Transit Authority

Please see attached.

Regards,

Elizabeth




                                                      2
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 15 of 45 PageID #:2596




       EXHIBIT D
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 16 of 45 PageID #:2597


Coogan, Paul J.

From:                             Babbitt, Elizabeth E.
Sent:                             Wednesday, March 18, 2020 10:19 AM
To:                               Robert D. Sweeney
Cc:                               John J. Scharkey; Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                          RE: Cavelle v. Chicago Transit Authority


Bob – thanks for your response. We are confirming Mr. Keating’s availability. Please let us know Plaintiff’s.

We would welcome your discovery production on a rolling basis.

Elizabeth



                Elizabeth E. Babbitt, Partner
Taft /          Litigation
                Direct: 312.836.4116 | Office Ext: 34116
                Taft Office: Chicago


From: Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent: Tuesday, March 17, 2020 5:15 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: Re: Cavelle v. Chicago Transit Authority

Counsel,

We will inquire with Mr. Cavelle regarding new dates for his deposition. We will also need to continue the March 30
date for Mr. Keating. Please inquire with him as to dates after April 6.

With respect to the document production, our office is closed, but we are making arrangements to compile documents
that respond to your latest requests. My hope is we will have those to you shortly but given we are dependent on other
firms for some of that production it has been a challenge. We will keep you updated.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com

                                                             1
         Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 17 of 45 PageID #:2598



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


        On Mar 17, 2020, at 4:40 PM, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:


        Counsel, in light of the order from the N.D. Ill., we will be moving Mr. Cavelle’s deposition to a date after
        April 6, 2020. Plaintiff’s answers to the supplemental discovery were due yesterday, though we did not
        hear from you.

        Please identify dates in April which would work for the Plaintiff’s deposition. We won’t depose Plaintiff
        without receiving the responsive discovery.

        It would be helpful if you would respond to our emails in order to keep moving the case along.

        Elizabeth



                          Elizabeth E. Babbitt
        Taft /            Partner
                          ebabbitt@taftlaw.com
                          Dir: 312.836.4116
                          Tel: 312.527.4000 | Fax: 312.966.8556
                          111 E. Wacker Drive, Suite 2800
                          Chicago, Illinois 60601-3713


                          Taft Bio
                          Download vCard
                          taftlaw.com




        This message may contain information that is attorney-client privileged, attorney work product or
        otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
        prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
        the message and any attachments.


        From: Babbitt, Elizabeth E.
        Sent: Tuesday, March 10, 2020 2:43 PM
        To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>; John Scharkey <jscharkey@ssbpartners.com>
        Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan,
        Paul J. <PCoogan@taftlaw.com>
        Subject: Cavelle v. Chicago Transit Authority

        Please see attached.

        Regards,

        Elizabeth
                                                                  2
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 18 of 45 PageID #:2599




                                        3
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 19 of 45 PageID #:2600




       EXHIBIT E
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 20 of 45 PageID #:2601


Coogan, Paul J.

From:                              Babbitt, Elizabeth E.
Sent:                              Friday, March 20, 2020 11:39 AM
To:                                Robert D. Sweeney
Cc:                                John J. Scharkey; Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                           RE: Cavelle v. Chicago Transit Authority


Bob – what dates are you proposing for Plaintiff’s deposition? As I said in my last email, a rolling production of
responsive materials would be helpful.

Thanks,
Elizabeth



                Elizabeth E. Babbitt, Partner
Taft /          Litigation
                Direct: 312.836.4116 | Office Ext: 34116
                Taft Office: Chicago


From: Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent: Tuesday, March 17, 2020 5:15 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: Re: Cavelle v. Chicago Transit Authority

Counsel,

We will inquire with Mr. Cavelle regarding new dates for his deposition. We will also need to continue the March 30
date for Mr. Keating. Please inquire with him as to dates after April 6.

With respect to the document production, our office is closed, but we are making arrangements to compile documents
that respond to your latest requests. My hope is we will have those to you shortly but given we are dependent on other
firms for some of that production it has been a challenge. We will keep you updated.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com

                                                              1
         Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 21 of 45 PageID #:2602



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


        On Mar 17, 2020, at 4:40 PM, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:


        Counsel, in light of the order from the N.D. Ill., we will be moving Mr. Cavelle’s deposition to a date after
        April 6, 2020. Plaintiff’s answers to the supplemental discovery were due yesterday, though we did not
        hear from you.

        Please identify dates in April which would work for the Plaintiff’s deposition. We won’t depose Plaintiff
        without receiving the responsive discovery.

        It would be helpful if you would respond to our emails in order to keep moving the case along.

        Elizabeth



                          Elizabeth E. Babbitt
        Taft /            Partner
                          ebabbitt@taftlaw.com
                          Dir: 312.836.4116
                          Tel: 312.527.4000 | Fax: 312.966.8556
                          111 E. Wacker Drive, Suite 2800
                          Chicago, Illinois 60601-3713


                          Taft Bio
                          Download vCard
                          taftlaw.com




        This message may contain information that is attorney-client privileged, attorney work product or
        otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
        prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
        the message and any attachments.


        From: Babbitt, Elizabeth E.
        Sent: Tuesday, March 10, 2020 2:43 PM
        To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>; John Scharkey <jscharkey@ssbpartners.com>
        Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan,
        Paul J. <PCoogan@taftlaw.com>
        Subject: Cavelle v. Chicago Transit Authority

        Please see attached.

        Regards,

        Elizabeth
                                                                  2
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 22 of 45 PageID #:2603




                                        3
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 23 of 45 PageID #:2604




       EXHIBIT F
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 24 of 45 PageID #:2605


Coogan, Paul J.

From:                         Kennedy, John
Sent:                         Tuesday, April 7, 2020 2:22 PM
To:                           Robert D. Sweeney
Cc:                           John J. Scharkey; Czerniak, Allison E.; Coogan, Paul J.; Babbitt, Elizabeth E.
Subject:                      RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority



Dear Bob: Hi.

Good afternoon.

I hope you and your family are doing well under the circumstances.

This email is in furtherance of attempting to resolve discovery issues by agreement and without
resort to motion practice.

THE POSTER

Plaintiff’s amended complaint continues to put at issue a poster as part of his lawsuit against
the CTA and President Carter. The affirmative evidence shows that the CTA did not create the
poster. Mr. Cavelle has not provided any evidence authenticating the poster as a document
created by the defendants. At best, he claims he received the poster on his cell phone several
months after he was separated from the CTA.

Consequently, the defendants request that Mr. Cavelle provide the subject phone for forensic
imaging and search for relevant information concerning the poster. Please advise.

As you know, Judge Dow has taken under further advisement (then Magistrate ) Judge
Rowland’s recommendation to strike the poster from the case in light of Mr. Cavelle’s and
your misconduct under the law. The defendants reserve their rights to further inform the court
of the efficacy of imposing this sanction, under the circumstances.

DAMAGES

Mr. Cavelle’s acts and omissions as revealed in his divorce court proceedings have raised
additional issues on his alleged damages in this case, and also constitute admissible
evidence under FRE 404(b).

This is to request that Mr. Cavelle supplement his discovery regarding his alleged damages in
this case. As you know, the court docket in Mr. Cavelle’s divorce case pending in the Circuit
Court of Cook County reveals that the court has found that Mr. Cavelle failed to disclose this
lawsuit as a marital asset to his ex-spouse and that his ex-spouse has a percentage interest in
                                                          1
       Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 25 of 45 PageID #:2606

any favorable judgment to Mr. Cavelle, which increases from 60%, to 75% if the state court
finds Mr. Cavelle defrauded his ex-wife. The docket also shows that a judgment in favor of Mr.
Cavelle is subject to an undisclosed contingency fee agreement between you and Mr. Cavelle.

This is to request that Mr. Cavelle supplement his discovery obligations under oath by
providing a copy of the contingency fee agreement between Mr. Cavelle and your firm ( and
any other fee agreements/referral fee arrangements, etc.) and all communications between Mr.
Cavelle and/or your firm with the ex-spouse and/or her counsel relating in any way to this
lawsuit and/or the state court’s order.

Consider the following damages illustration. On the hypothetical $10 award, if your firm’s
contingency fee is 33% of the $10 award, the simple math is that your firm would get $3.30. If
Mr. Cavelle must pay his ex-spouse, 60% of the award, the simple math is Mr. Cavelle would
need to pay his ex-spouse $6—60% of $10.That would leave Mr. Cavelle to receive 70 cents.

Should Mr. Cavelle attempt to assert the attorney-client privilege to the production of this
supplemental discovery, please provide any case authority. The facts show that no attorney-
client privilege attaches to a contingency fee agreement—no legal advice rendered. Moreover,
Mr. Cavelle and his ex-spouse put these matters at issue and, consequently, no privilege can
attach.

This information is relevant to Mr. Cavelle’s alleged damages in this case, Rule 404(b) and
bias, motive and interest. Mr. Cavelle and his ex-spouse are both witnesses in this lawsuit.

We are available to confer on these matter. Please advise.

Thank you.

Stay well.

John




             John F. Kennedy, Partner
Taft /       Litigation
             Direct: 312.836.4122 | Office Ext: 34122
             Taft Office: Chicago



                                                        2
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 26 of 45 PageID #:2607

From: Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent: Wednesday, March 25, 2020 4:22 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

Elizabeth,

We conducted a lengthy call last week and we will likely conclude our discussions this week. We should be able to
provide you with the position of both sides at that point.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


From: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Sent: Wednesday, March 25, 2020 2:39 PM
To: Robert D. Sweeney <rsweeney@ssbpartners.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

Counsel – what is the status of the agreement between Mr. Cavelle and Ms. Sawka? We would appreciate an update.

Regards,
Elizabeth



To opt in to Taft's daily updates on COVID-19, please subscribe here. For news and advice on
coronavirus-related implications, please review our Resource Toolkit anytime.
This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential. If


                                                                  3
         Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 27 of 45 PageID #:2608
you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission in
error, please notify the sender by reply e-mail and delete the message and any attachments.


From: Babbitt, Elizabeth E.
Sent: Friday, March 20, 2020 11:37 AM
To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

Counsel: please provide us with an update on your discussions. Thank you.

Elizabeth

From: Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent: Tuesday, March 17, 2020 5:17 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: Re: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

We intend to speak with counsel for Ms. Sawka this week. We will let you know how those discussions
proceed.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


        On Mar 17, 2020, at 4:49 PM, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:


        Counsel: can you please advise as to the status of the discussions between Mr. Cavelle and Ms. Sawka
        regarding Ms. Sawka’s intervention request? Defendants would like to know if the two have come to
        terms on an agreement which might obviate Ms. Sawka’s intervention request, and if so, all terms of any
        such agreement.
                                                                  4
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 28 of 45 PageID #:2609


Regards,
Elizabeth



                Elizabeth E. Babbitt
Taft /          Partner
                ebabbitt@taftlaw.com
                Dir: 312.836.4116
                Tel: 312.527.4000 | Fax: 312.966.8556
                111 E. Wacker Drive, Suite 2800
                Chicago, Illinois 60601-3713


                Taft Bio
                Download vCard
                taftlaw.com




This message may contain information that is attorney-client privileged, attorney work product or
otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
the message and any attachments.

From: usdc_ecf_ilnd@ilnd.uscourts.gov <usdc_ecf_ilnd@ilnd.uscourts.gov>
Sent: Monday, March 9, 2020 4:39 PM
To: ecfmail_ilnd@ilnd.uscourts.gov
Subject: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to
intervene


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                      United States District Court

                     Northern District of Illinois - CM/ECF LIVE, Ver 6.3.2

Notice of Electronic Filing

The following transaction was entered on 3/9/2020 at 4:39 PM CDT and filed on 3/9/2020
Case Name:       Cavelle v. Chicago Transit Authority et al
Case Number:     1:17-cv-05409
Filer:
Document Number: 154
                                                      5
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 29 of 45 PageID #:2610

Docket Text:
MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held.
Motion by Jennifer Sawka to intervene for limited purposes as a matter of right
under Rule 24(a)(2) or, alternatively, permissively under Rule 24(b) [147] is
entered and continued to 3/26/2020 at 9:45 a.m. Plaintiff's motion for leave to file
his response to Defendants' fee petition instanter [150] is granted. Motion by
Defendants Chicago Transit Authority and Dorval Carter, Jr. for leave to file a
reply in support of Defendants' fee petition [152] is granted. Notice of motion
dates of 3/10/2020 and 3/11/2020 are stricken and no appearances are necessary
on those dates. Mailed notice(cdh, )


1:17-cv-05409 Notice has been electronically mailed to:

Robert D. Sweeney      sweeney-ecfs_notice@juralaw.net, rsweeney@ssbpartners.com

Garrett Henry Nye   gnye@sweeneyscharkey.com

John Francis Kennedy     sfdocket@shefskylaw.com, jkennedy@taftlaw.com

John Joseph Scharkey     jscharkey@ssbpartners.com, sweeney-ecfs_notice@juralaw.net

Allison Emma Czerniak      dhamilton@taftlaw.com, chi_docket_assist@taftlaw.com,
aczerniak@taftlaw.com

Paul John Coogan    pcoogan@taftlaw.com

Elizabeth Erin Babbitt pbishton@taftlaw.com, ebabbitt@taftlaw.com,
chi_docket_assist@taftlaw.com

Howard LaMar Huntington       lbelmonte@harrisonheld.com, hhuntington@harrisonheld.com

Joanne Hannaway Sweeney       sweeney-ecfs_notice@juralaw.net, jsweeney@ssbpartners.com

1:17-cv-05409 Notice has been delivered by other means to:




                                              6
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 30 of 45 PageID #:2611




      EXHIBIT G
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 31 of 45 PageID #:2612


Coogan, Paul J.

From:                             Babbitt, Elizabeth E.
Sent:                             Monday, April 20, 2020 4:32 PM
To:                               Kennedy, John; Robert D. Sweeney
Cc:                               John J. Scharkey; Czerniak, Allison E.; Coogan, Paul J.
Subject:                          RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority


Bob: this is also to request that Plaintiff respond to the written discovery issued on February 14, 2020, which has been
due to Defendants for over a month. We would like to avoid filing a motion to compel on this.

Elizabeth



                Elizabeth E. Babbitt, Partner
Taft /          Litigation
                Direct: 312.836.4116 | Office Ext: 34116
                Taft Office: Chicago


From: Kennedy, John <jkennedy@taftlaw.com>
Sent: Monday, April 20, 2020 10:21 AM
To: Robert D. Sweeney <rsweeney@ssbpartners.com>
Cc: John J. Scharkey <jscharkey@ssbpartners.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan, Paul J.
<PCoogan@taftlaw.com>; Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority

Bob.   Good morning.

Nearly two weeks ago, I sent to you the email below. I have not received any response from
your office to the email.

Per Rule 37.2, I renew the defendants’ requests for the information requested. It is relevant to
the issues in the case and overdue. The court ordered discovery cut-off is approaching and I am
hopeful we can avoid motion practice on these issues. I am available to confer with you at a
mutually convenient time. Please advise.

In the meantime, I hope you and your family are well.

John


                John F. Kennedy, Partner
Taft /          Litigation
                Direct: 312.836.4122 | Office Ext: 34122
                Taft Office: Chicago


                                                            1
        Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 32 of 45 PageID #:2613

From: Kennedy, John
Sent: Tuesday, April 7, 2020 2:22 PM
To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>
Cc: John J. Scharkey <jscharkey@ssbpartners.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan, Paul J.
<PCoogan@taftlaw.com>; Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority

Dear Bob: Hi.

Good afternoon.

I hope you and your family are doing well under the circumstances.

This email is in furtherance of attempting to resolve discovery issues by agreement and without
resort to motion practice.

THE POSTER

Plaintiff’s amended complaint continues to put at issue a poster as part of his lawsuit against
the CTA and President Carter. The affirmative evidence shows that the CTA did not create the
poster. Mr. Cavelle has not provided any evidence authenticating the poster as a document
created by the defendants. At best, he claims he received the poster on his cell phone several
months after he was separated from the CTA.

Consequently, the defendants request that Mr. Cavelle provide the subject phone for forensic
imaging and search for relevant information concerning the poster. Please advise.

As you know, Judge Dow has taken under further advisement (then Magistrate ) Judge
Rowland’s recommendation to strike the poster from the case in light of Mr. Cavelle’s and
your misconduct under the law. The defendants reserve their rights to further inform the court
of the efficacy of imposing this sanction, under the circumstances.

DAMAGES

Mr. Cavelle’s acts and omissions as revealed in his divorce court proceedings have raised
additional issues on his alleged damages in this case, and also constitute admissible
evidence under FRE 404(b).

This is to request that Mr. Cavelle supplement his discovery regarding his alleged damages in
this case. As you know, the court docket in Mr. Cavelle’s divorce case pending in the Circuit
Court of Cook County reveals that the court has found that Mr. Cavelle failed to disclose this
lawsuit as a marital asset to his ex-spouse and that his ex-spouse has a percentage interest in
any favorable judgment to Mr. Cavelle, which increases from 60%, to 75% if the state court


                                                          2
        Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 33 of 45 PageID #:2614

finds Mr. Cavelle defrauded his ex-wife. The docket also shows that a judgment in favor of Mr.
Cavelle is subject to an undisclosed contingency fee agreement between you and Mr. Cavelle.

This is to request that Mr. Cavelle supplement his discovery obligations under oath by
providing a copy of the contingency fee agreement between Mr. Cavelle and your firm ( and
any other fee agreements/referral fee arrangements, etc.) and all communications between Mr.
Cavelle and/or your firm with the ex-spouse and/or her counsel relating in any way to this
lawsuit and/or the state court’s order.

Consider the following damages illustration. On the hypothetical $10 award, if your firm’s
contingency fee is 33% of the $10 award, the simple math is that your firm would get $3.30. If
Mr. Cavelle must pay his ex-spouse, 60% of the award, the simple math is Mr. Cavelle would
need to pay his ex-spouse $6—60% of $10.That would leave Mr. Cavelle to receive 70 cents.

Should Mr. Cavelle attempt to assert the attorney-client privilege to the production of this
supplemental discovery, please provide any case authority. The facts show that no attorney-
client privilege attaches to a contingency fee agreement—no legal advice rendered. Moreover,
Mr. Cavelle and his ex-spouse put these matters at issue and, consequently, no privilege can
attach.

This information is relevant to Mr. Cavelle’s alleged damages in this case, Rule 404(b) and
bias, motive and interest. Mr. Cavelle and his ex-spouse are both witnesses in this lawsuit.

We are available to confer on these matter. Please advise.

Thank you.

Stay well.

John




From: Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent: Wednesday, March 25, 2020 4:22 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene


                                                         3
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 34 of 45 PageID #:2615
Elizabeth,

We conducted a lengthy call last week and we will likely conclude our discussions this week. We should be able to
provide you with the position of both sides at that point.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


From: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Sent: Wednesday, March 25, 2020 2:39 PM
To: Robert D. Sweeney <rsweeney@ssbpartners.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

Counsel – what is the status of the agreement between Mr. Cavelle and Ms. Sawka? We would appreciate an update.

Regards,
Elizabeth



To opt in to Taft's daily updates on COVID-19, please subscribe here. For news and advice on
coronavirus-related implications, please review our Resource Toolkit anytime.
This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential. If
you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission in
error, please notify the sender by reply e-mail and delete the message and any attachments.


From: Babbitt, Elizabeth E.
Sent: Friday, March 20, 2020 11:37 AM
To: 'Robert D. Sweeney' <rsweeney@ssbpartners.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.


                                                                  4
         Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 35 of 45 PageID #:2616
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: RE: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

Counsel: please provide us with an update on your discussions. Thank you.

Elizabeth

From: Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent: Tuesday, March 17, 2020 5:17 PM
To: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Cc: Frances H. Krasnow (fkrasnow@harrisonheld.com) <fkrasnow@harrisonheld.com>; hhuntington@harrisonheld.com;
John J. Scharkey <jscharkey@ssbpartners.com>; Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E.
<aczerniak@taftlaw.com>; Coogan, Paul J. <PCoogan@taftlaw.com>
Subject: Re: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to intervene

We intend to speak with counsel for Ms. Sawka this week. We will let you know how those discussions
proceed.

Regards,

Bob


Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


        On Mar 17, 2020, at 4:49 PM, Babbitt, Elizabeth E. <ebabbitt@taftlaw.com> wrote:


        Counsel: can you please advise as to the status of the discussions between Mr. Cavelle and Ms. Sawka
        regarding Ms. Sawka’s intervention request? Defendants would like to know if the two have come to
        terms on an agreement which might obviate Ms. Sawka’s intervention request, and if so, all terms of any
        such agreement.

        Regards,
        Elizabeth




                                                                  5
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 36 of 45 PageID #:2617
                Elizabeth E. Babbitt
Taft /          Partner
                ebabbitt@taftlaw.com
                Dir: 312.836.4116
                Tel: 312.527.4000 | Fax: 312.966.8556
                111 E. Wacker Drive, Suite 2800
                Chicago, Illinois 60601-3713


                Taft Bio
                Download vCard
                taftlaw.com




This message may contain information that is attorney-client privileged, attorney work product or
otherwise confidential. If you are not an intended recipient, use and disclosure of this message are
prohibited. If you received this transmission in error, please notify the sender by reply e-mail and delete
the message and any attachments.

From: usdc_ecf_ilnd@ilnd.uscourts.gov <usdc_ecf_ilnd@ilnd.uscourts.gov>
Sent: Monday, March 9, 2020 4:39 PM
To: ecfmail_ilnd@ilnd.uscourts.gov
Subject: Activity in Case 1:17-cv-05409 Cavelle v. Chicago Transit Authority et al order on motion to
intervene


This is an automatic e-mail message generated by the CM/ECF system. Please DO NOT
RESPOND to this e-mail because the mail box is unattended.
***NOTE TO PUBLIC ACCESS USERS*** Judicial Conference of the United States
policy permits attorneys of record and parties in a case (including pro se litigants) to
receive one free electronic copy of all documents filed electronically, if receipt is required
by law or directed by the filer. PACER access fees apply to all other users. To avoid later
charges, download a copy of each document during this first viewing. However, if the
referenced document is a transcript, the free copy and 30 page limit do not apply.

                                      United States District Court

                     Northern District of Illinois - CM/ECF LIVE, Ver 6.3.2

Notice of Electronic Filing

The following transaction was entered on 3/9/2020 at 4:39 PM CDT and filed on 3/9/2020
Case Name:       Cavelle v. Chicago Transit Authority et al
Case Number:     1:17-cv-05409
Filer:
Document Number: 154

Docket Text:
MINUTE entry before the Honorable Robert M. Dow, Jr: Motion hearing held.
Motion by Jennifer Sawka to intervene for limited purposes as a matter of right
under Rule 24(a)(2) or, alternatively, permissively under Rule 24(b) [147] is

                                                      6
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 37 of 45 PageID #:2618

entered and continued to 3/26/2020 at 9:45 a.m. Plaintiff's motion for leave to file
his response to Defendants' fee petition instanter [150] is granted. Motion by
Defendants Chicago Transit Authority and Dorval Carter, Jr. for leave to file a
reply in support of Defendants' fee petition [152] is granted. Notice of motion
dates of 3/10/2020 and 3/11/2020 are stricken and no appearances are necessary
on those dates. Mailed notice(cdh, )


1:17-cv-05409 Notice has been electronically mailed to:

Robert D. Sweeney      sweeney-ecfs_notice@juralaw.net, rsweeney@ssbpartners.com

Garrett Henry Nye   gnye@sweeneyscharkey.com

John Francis Kennedy     sfdocket@shefskylaw.com, jkennedy@taftlaw.com

John Joseph Scharkey     jscharkey@ssbpartners.com, sweeney-ecfs_notice@juralaw.net

Allison Emma Czerniak      dhamilton@taftlaw.com, chi_docket_assist@taftlaw.com,
aczerniak@taftlaw.com

Paul John Coogan    pcoogan@taftlaw.com

Elizabeth Erin Babbitt pbishton@taftlaw.com, ebabbitt@taftlaw.com,
chi_docket_assist@taftlaw.com

Howard LaMar Huntington       lbelmonte@harrisonheld.com, hhuntington@harrisonheld.com

Joanne Hannaway Sweeney       sweeney-ecfs_notice@juralaw.net, jsweeney@ssbpartners.com

1:17-cv-05409 Notice has been delivered by other means to:




                                              7
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 38 of 45 PageID #:2619




      EXHIBIT H
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 39 of 45 PageID #:2620


Coogan, Paul J.

From:                             Babbitt, Elizabeth E.
Sent:                             Thursday, April 23, 2020 4:29 PM
To:                               Robert D. Sweeney; John J. Scharkey
Cc:                               Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                          Cavelle- Outstanding Discovery Issues


Counsel:

This is to identify the following outstanding discovery issues, none of which have been met with a response by Plaintiff’s
counsel in our prior correspondence to you. Perhaps a call would be easier if access to internet is a challenge for you
and your team at the moment. We require updates regarding the following:

    1. We request to image Plaintiff’s phone so that we can evaluate evidence and/or metadata which reflect with
       Plaintiff first came to receive the Lookout Bulletin.
    2. We request a disclosure from Plaintiff regarding any decision and/or agreement between Plaintiff and Ms.
       Sawka regarding Sawka’s interest in the lawsuit.
    3. We request that Plaintiff supplement discovery with respect to his damages, including all evidence of 2019
       earnings and income, as well as any financial arrangement between Plaintiff and Sawka, and the fee
       arrangement between counsel and Plaintiff.
    4. Plaintiff’s responses to the written discovery issued February 14, 2020 was due over one month ago, and before
       any court orders regarding extensions of time. We will file a motion to compel next week if we do not have
       these responses.
    5. Finally, this is a new matter: we request all available contact information for David Marado.

Please provide us with a response promptly, or suggest a time for a telephone call to discuss. We would like to avoid
motion practice on these matters.

Regards,

Elizabeth



                Elizabeth E. Babbitt, Partner
Taft /          Litigation
                Direct: 312.836.4116 | Office Ext: 34116
                Taft Office: Chicago




                                                            1
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 40 of 45 PageID #:2621




         EXHIBIT I
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 41 of 45 PageID #:2622


Coogan, Paul J.

From:                             Robert D. Sweeney <rsweeney@ssbpartners.com>
Sent:                             Wednesday, April 29, 2020 12:24 PM
To:                               Babbitt, Elizabeth E.
Cc:                               Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.; John J. Scharkey
Subject:                          RE: Cavelle- Outstanding Discovery Issues


Counsel,

With respect to the items raised below, and in furtherance of our discovery conference today, our general positions with
respect to each item are set forth as follows:

    1. We request to image Plaintiff’s phone so that we can evaluate evidence and/or metadata which reflect with
       [sic.] Plaintiff first came to receive the Lookout Bulletin.

        Response:       We do not believe this discovery is in line with the order of Judge Rowland on August 6, Judge
                        Fuentes orders of October 15, January 21 or February 6, nor with Ms. Babbitt’s email of
                        February 10.

    2. We request a disclosure from Plaintiff regarding any decision and/or agreement between Plaintiff and Ms.
       Sawka regarding Sawka’s interest in the lawsuit.

        Response:       We do not believe a formal “disclosure” is necessary. If you do, please advise what rule you
                        believe would warrant the same. In terms of status, Plaintiff currently has no plan to contest
                        Ms. Sawka’s Motion to Intervene.

    3. We request that Plaintiff supplement discovery with respect to his damages, including all evidence of 2019
       earnings and income, as well as any financial arrangement between Plaintiff and Sawka, and the fee
       arrangement between counsel and Plaintiff.

        Response:        With respect to Mr. Cavelle’s 2019 earnings, and his tax returns, we will inquire whether he has
        filed a return as of yet and supplement accordingly. With respect to any “financial arrangement” between
        Sawka and Plaintiff, please let us know what request or rule would require such a disclosure. That being said,
        without waiving any rights with respect to a formal response regarding the same, we are not aware of any
        “financial arrangement” outside of their divorce proceeding. With respect to Plaintiff’s Engagement Agreement
        with our firm, we would need to understand what relevance this has to the issues in the case.

    4. Plaintiff’s responses to the written discovery issued February 14, 2020 was [sic.] due over one month ago, and
       before any court orders regarding extensions of time. We will file a motion to compel next week if we do not
       have these responses.

        Response:      As you are aware, the overwhelming number of documents responsive to your requests are in
        the possession of other parties, specifically Robert Kipnis. We are currently attempting to acquire those
        documents, but until Mr. Kipnis’s office is able to reproduce the documents you have requested, there is little
        we can do about it. We will follow up and see if there is a proposed date for reproduction short of the current
        lockdown date and advise you accordingly. Given the current circumstances, there is not much else we can do.

    5. Finally, this is a new matter: we request all available contact information for David Marado.


                                                             1
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 42 of 45 PageID #:2623
        Response:       We are not aware of an individual by the name of David Morado. Please provide us some
        additional context. As it stands, we have no contact information for this individual.

Look forward to speaking with you.

Best,



Robert D. Sweeney
Sweeney, Scharkey & Blanchard LLC
230 West Monroe Street
Suite 1500
Chicago, Illinois 60606
Direct (312) 384-1255
rsweeney@ssbpartners.com
www.ssbpartners.com



Confidentiality Notice: This email may contain privileged or confidential information. Any unauthorized use or disclosure of this
communication is prohibited. If you believe that you have received this email in error, please notify the sender immediately and
delete it from your system.


From: Babbitt, Elizabeth E. <ebabbitt@taftlaw.com>
Sent: Thursday, April 23, 2020 4:29 PM
To: Robert D. Sweeney <rsweeney@ssbpartners.com>; John J. Scharkey <jscharkey@ssbpartners.com>
Cc: Kennedy, John <jkennedy@taftlaw.com>; Czerniak, Allison E. <aczerniak@taftlaw.com>; Coogan, Paul J.
<PCoogan@taftlaw.com>
Subject: Cavelle- Outstanding Discovery Issues

Counsel:

This is to identify the following outstanding discovery issues, none of which have been met with a response by Plaintiff’s
counsel in our prior correspondence to you. Perhaps a call would be easier if access to internet is a challenge for you
and your team at the moment. We require updates regarding the following:

    1. We request to image Plaintiff’s phone so that we can evaluate evidence and/or metadata which reflect with
       Plaintiff first came to receive the Lookout Bulletin.
    2. We request a disclosure from Plaintiff regarding any decision and/or agreement between Plaintiff and Ms.
       Sawka regarding Sawka’s interest in the lawsuit.
    3. We request that Plaintiff supplement discovery with respect to his damages, including all evidence of 2019
       earnings and income, as well as any financial arrangement between Plaintiff and Sawka, and the fee
       arrangement between counsel and Plaintiff.
    4. Plaintiff’s responses to the written discovery issued February 14, 2020 was due over one month ago, and before
       any court orders regarding extensions of time. We will file a motion to compel next week if we do not have
       these responses.
    5. Finally, this is a new matter: we request all available contact information for David Marado.

Please provide us with a response promptly, or suggest a time for a telephone call to discuss. We would like to avoid
motion practice on these matters.

Regards,
                                                                  2
         Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 43 of 45 PageID #:2624


Elizabeth



                Elizabeth E. Babbitt
Taft /          Partner
                ebabbitt@taftlaw.com
                Dir: 312.836.4116
                Tel: 312.527.4000 | Fax: 312.966.8556
                111 E. Wacker Drive, Suite 2800
                Chicago, Illinois 60601-3713


                Taft Bio
                Download vCard
                taftlaw.com



To opt in to Taft's daily updates on COVID-19, please subscribe here. For news and advice on
coronavirus-related implications, please review our Resource Toolkit anytime.
This message may contain information that is attorney-client privileged, attorney work product or otherwise confidential. If
you are not an intended recipient, use and disclosure of this message are prohibited. If you received this transmission in
error, please notify the sender by reply e-mail and delete the message and any attachments.




                                                              3
Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 44 of 45 PageID #:2625




        EXHIBIT J
           Case: 1:17-cv-05409 Document #: 172-1 Filed: 05/29/20 Page 45 of 45 PageID #:2626


Coogan, Paul J.

From:                             Babbitt, Elizabeth E.
Sent:                             Monday, May 18, 2020 2:09 PM
To:                               Robert D. Sweeney
Cc:                               Kennedy, John; Czerniak, Allison E.; Coogan, Paul J.
Subject:                          Cavelle: Discovery Inquiry


Bob:

I hope you are well. I am following up on several issues, none of which have progressed since our meet and confer on
April 29. The following issues remain outstanding. We ask that you please address them, promptly.

      Plaintiff has not responded or issued any production to the Third Supplemental Requests for Production which
       were issued over three months ago, on February 14. We will soon have to file a motion to compel under the
       Court’s current order to preserve our rights on this discovery.
      We need and have asked for contact information for Mr. David Marado. We intend to depose him. He is a
       friend of Plaintiff’s; see Cavelle Dep. Tr. 185:14-186:24. Plaintiff states he knows Marado from the Italian
       American Club in Bridgeport.
      We also intend to depose Plaintiff, and given the circumstances, we will accept a video deposition at this point.
       We intend to depose Plaintiff by video on June 16, 2020, at 11 central. Please confirm that date and time works
       and we will issue the deposition notice.
      Confirm that Plaintiff has not reached any agreement with Ms. Sawka on intervention, or on any other basis.

Regards,
Elizabeth



                Elizabeth E. Babbitt, Partner
Taft /          Litigation
                Direct: 312.836.4116 | Office Ext: 34116
                Taft Office: Chicago




                                                            1
